The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5, 8-14 and 16-20 are presented for examination.
	A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on July 18, 2022 has been entered.
	Claims 1-3, 5, 8-14 and 16-20 are pending. Claim 1 is amended. 
Applicant’s arguments, filed July 18, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
Applicant is reminded of his election without traverse of the invention of Group I (original claims 1-5, 8-9, 18), directed to a compound of formula (I), and the election of 4-methoxy-N-[(1S)-1-methyl-2-phenylethyl]-benzenepropanamine (also known as (S)-3-(4-methoxyphenyl)-N-(1-phenylpropan-2-yl)propan-1-amine, or CAS Registry No. 2141974-01-6), which is a compound of the chemical structure 
    PNG
    media_image1.png
    89
    240
    media_image1.png
    Greyscale
, and corresponds to Applicant’s instantly claimed formula (I) in which m is 1, n is 2, R1 is phenyl, R2 is 4-MeOPh, R3 is methyl, and R4 is hydrogen, as the single disclosed species of compound of formula (I), as stated in the reply filed October 6, 2021. 
	As stated at p.3 of the October 28, 2021 non-final Office Action, Applicant’s elected species of (S)-3-(4-methoxyphenyl)-N-(1-phenylpropan-2-yl)propan-1-amine was found to be free of the prior art that would be applicable under AIA  35 U.S.C. §102 and/or 35 U.S.C. §103 based upon the effective filing date of the claims under examination. As a result, the search was expanded to the species (R)-N-(1-phenylpropan-2-yl)-3-phenylpropan-1-amine (which corresponds to Applicant’s claimed formula (I) in which m is 1, n is 2, R1 is an unsubstituted aryl (phenyl), R2 is an unsubstituted aryl (phenyl), R3 is methyl, and R4 is hydrogen), and rejections were set forth in the October 28, 2021 non-final Office Action over the originally elected species (for nonstatutory double patenting) and the expanded species (for prior art under AIA  35 U.S.C. §102 and AIA  35 U.S.C. §103). 
In the claim amendments filed February 7, 2022, Applicant amended claim 1 to recite “wherein R1 and R2 are unsubstituted or substituted and at least one of R1 and R2 is substituted by one or more substituents selected from the group consisting of amino; carboxamide; N-methylcarboxamide; N,N-dimethylcarboxamide; methoxy; fluoro; chloro; bromo; iodo; or a nitrogen-containing heterocyclic moiety”, which continued to read on the expanded species of (R)-N-(1-phenylpropan-2-yl)-3-phenylpropan-1-amine and, as a result, search and examination was not further expanded at such time. 
Applicant’s amendments to claim 1 newly filed July 18, 2022 now exclude the option for both R1 and R2 to constitute unsubstituted aryl groups, thereby distinguishing over Cao’s (R)-GZ-294 compound as previously applied to the claims. As a result, the search is expanded to the species of compound of formula (I), in which m is 1, n is 2, R1 is the aryl group phenyl that is further substituted by fluorine, R2 is the aryl group phenyl that is unsubstituted, R3 is methyl, and R4 is hydrogen. 
	The Examiner takes no position on the patentability of any other compound within Applicant’s claimed general formula (I) other than (S)-3-(4-methoxyphenyl)-N-(1-phenylpropan-2-yl)propan-1-amine (the originally elected species), (R)-N-(1-phenylpropan-2-yl)propan-1-amine (the first expanded species), or the compound of formula (I), in which m is 1, n is 2, R1 is the aryl group phenyl that is further substituted by fluorine, R2 is the aryl group phenyl that is unsubstituted, R3 is methyl, and R4 is hydrogen.
Accordingly, claims 10-14, 16-17 and 19 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter. 
The claims that are drawn to the elected invention and species under examination are claims 1-3, 5, 8-9, 18 and 20 and such claims are herein acted on the merits infra.
Status of Rejections Set Forth in the April 18, 2022 Final Office Action
	In reply to the rejection of claims 1-3 and 8-9 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.3-4 of the previous Office Action dated April 18, 2022, Applicant now amends claim 1 to define the substitutions for R1 and/or R2 with proper Markush language to define a closed group of alternatives (i.e., “selected from the group consisting of A, B, and C”). Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 1-3 under 35 U.S.C. §102(a)(1) as being anticipated by Cao (“Lobelane Analogs with Various Methylene Linker Lengths and Acyclic Lobelane Analogs as Potential Pharmacotherapies to Treat Methamphetamine Abuse”, 2014, Theses and Dissertations – Pharmacy, 32), as set forth at p.4-6 of the previous Office Action dated April 18, 2022, Applicant now amends claim 1 to recite compounds of formula (I) in which R1 and R2 are each independently an aryl group, but wherein (i) R1 is unsubstituted or substituted by one or more substituents from the recited grouping of alternatives, and R2 is substituted by one or more substituents from the recited grouping of alternatives, or (ii) R1 is substituted by one or more substituents from the recited grouping of alternatives, and R2 is unsubstituted or substituted by one or more substituents from the recited grouping of alternatives. Such amendments distinguish over Cao’s (R)-GZ-294 compound, in which the corresponding R1 and R2 groups are each unsubstituted phenyl. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 8-9 under 35 U.S.C. §103 as being unpatentable over Cao (“Lobelane Analogs with Various Methylene Linker Lengths and Acyclic Lobelane Analogs as Potential Pharmacotherapies to Treat Methamphetamine Abuse”, 2014, Theses and Dissertations – Pharmacy, 32) in view of Tedford et al. (U.S. Patent Application Publication No. 2006/0035889 A1; 2006), as set forth at p.6-7 of the previous Office Action dated April 18, 2022, Applicant now amends claim 1 to recite compounds of formula (I) in which R1 and R2 are each independently an aryl group, but wherein (i) R1 is unsubstituted or substituted by one or more substituents from the recited grouping of alternatives, and R2 is substituted by one or more substituents from the recited grouping of alternatives, or (ii) R1 is substituted by one or more substituents from the recited grouping of alternatives, and R2 is unsubstituted or substituted by one or more substituents from the recited grouping of alternatives. Such amendments distinguish over Cao’s (R)-GZ-294 compound, in which the corresponding R1 and R2 groups are each unsubstituted phenyl. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the provisional rejection of claims 1-3, 5, 8-9, 18 and 20 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent Application No. 16/848,462, as set forth at p.7-9 of the previous Office Action dated April 18, 2022, Applicant now submits an acceptable Terminal Disclaimer over the ‘462 application. Accordingly, the provisional rejection is now hereby withdrawn.
	In reply to the rejection of claims 1-3, 5, 8-9, 18 and 20 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,668,030 B2, as set forth at p.9 of the previous Office Action dated April 18, 2022, Applicant now submits an acceptable Terminal Disclaimer over the ‘030 patent. Accordingly, the rejection is now hereby withdrawn. 

Claim Rejections - 35 USC § 102 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-3, 5 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (“Lobelane Analogs with Various Methylene Linker Lengths and Acyclic Lobelane Analogs as Potential Pharmacotherapies to Treat Methamphetamine Abuse”, 2014, Theses and Dissertations – Pharmacy, 32, cited by Applicant on the 04/13/20 IDS).
Cao teaches the compound (+)-GZ-852A, which has the structure 
    PNG
    media_image2.png
    62
    219
    media_image2.png
    Greyscale
, wherein R1 is hydrogen, R2 is fluorine, and R3 is hydrogen (Fig.3.1, p.194-195).
Such compound disclosed by Cao corresponds to Applicant’s instantly claimed formula (I), in which m is 1, n is 2, R1 and R2 are each independently an aryl group, in which R1 is phenyl substituted by fluorine and R2 is unsubstituted phenyl, R3 is methyl and R4 is hydrogen. 
Therefore, instant claims 1-3, 5 and 18 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-3, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (“Lobelane Analogs with Various Methylene Linker Lengths and Acyclic Lobelane Analogs as Potential Pharmacotherapies to Treat Methamphetamine Abuse”, 2014, Theses and Dissertations – Pharmacy, 32, cited by Applicant on the 04/13/20 IDS) in view of Patani et al. (“Bioisosterism: A Rational Approach in Drug Design”, Chem. Rev., 1996; 96:3147-3176, cited by Applicant on the 04/13/20 IDS).
Cao teaches an experimental study of the compound (R)-GZ-924 (also known as (R)-N-(1-phenylpropan-2-yl)-3-phenylpropan-1-amine; p.127, para.1) to determine its ability to decrease methamphetamine self-administration (an indication of abuse; p.125, para.1) when administered to rats (Section 3.2.12, p.148, para.1). Cao teaches that the rats were administered an intravenous methamphetamine infusion (0.1 ml over 5.9 s) via a syringe pump and catheter implanted into the right jugular vein and affixed to the skull using an acrylic head mount, allowed a 1 week recovery period following the surgery, and then trained to press one of two levers – one providing an infusion of methamphetamine (0.05 mg/kg infusion) and one providing no drug (p.149, para.1). Cao teaches that once a stabilized response had been achieved (characterized by at minimum a 2:1 ratio of methamphetamine infusion lever to the inactive lever, with at least 10 infusions per session over 3 successive sessions), the rats were administered an acute subcutaneous dose of 0, 1.0, 10.0 or 30.0 mg/kg (R)-GZ-924 15 min before initiation of the next lever pressing session (p.149, para.1). Cao teaches that (R)-GZ-924 was effective to inhibit methamphetamine-evoked vesicular [3H]DA release and that administration of (R)-GZ-924 effectively inhibited methamphetamine self-administration in the treated rats in a dose dependent manner (p.186, para.2; p.187, para.2; Fig.3.19, p.218, top panel). 
Fig.3.1 of Cao discloses the chemical structure of (R)-GZ-924 , which is
    PNG
    media_image3.png
    73
    208
    media_image3.png
    Greyscale
(Fig.3.1, p.194), in which R is hydrogen, which corresponds to Applicant’s instantly claimed formula (I), in which m is 1, n is 2, R1 is an unsubstituted phenyl, R2 is an unsubstituted phenyl, R3 is methyl, and R4 is hydrogen. 
Cao differs from the instant claims only insofar as it teaches the two terminal phenyl groups as being unsubstituted, but does not expressly teach substitution of the hydrogen substituent R with fluorine (claims 1, 5). 
Patani et al. teaches that fluorine and hydrogen are bioisosteric monovalent equivalents that may be substituted one for another and preserve the therapeutic functionality of a compound (p.3152, Section “A. Monovalent Atoms or Groups”). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying Cao’s (R)-GZ-924 compound by substituting the hydrogen atom R of the terminal phenyl group with fluorine because Patani et al. teaches that hydrogen and fluorine were monovalent bioisosteric equivalents and were, therefore, substantially interchangeable with one another. The skilled artisan would have found it prima facie obvious to make such a substitution because it was well-known in the art that hydrogen and fluorine were substituted one for the other in medicinal chemistry while still preserving the therapeutic functionality of the compound. In addition, the ordinarily skilled artisan would have been motivated by the reasonable expectation that compounds similar in structure (such as that of Cao and the instant claims) have similar properties (in this case, that they function to treat methamphetamine abuse or dependence) and that it was generally accepted in the art that compounds of sufficiently close or homologous structure possess similar pharmacologic properties. MPEP §2144.09. It would, therefore, have been prima facie obvious to the ordinarily skilled artisan at the time of the invention to modify the compound (R)-GZ-924 disclosed in Cao to substitute the hydrogen atom R of the terminal phenyl ring with fluorine to arrive at a compound of the structure instantly claimed with a reasonable expectation of success in preserving substantially similar therapeutic activity in the treatment of methamphetamine abuse or dependence. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

3.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (“Lobelane Analogs with Various Methylene Linker Lengths and Acyclic Lobelane Analogs as Potential Pharmacotherapies to Treat Methamphetamine Abuse”, 2014, Theses and Dissertations – Pharmacy, 32, cited by Applicant on the 04/13/20 IDS) in view of Patani et al. (“Bioisosterism: A Rational Approach in Drug Design”, Chem. Rev., 1996; 96:3147-3176, cited by Applicant on the 04/13/20 IDS), 
as applied above to claims 1-3, 5 and 18, 
further in view of Tedford et al. (U.S. Patent Application Publication No. 2006/0035889 A1; 2006, cited by Applicant on the 04/13/20 IDS).
Cao in view of Patani as applied above to claims 1-3, 5 and 18. 
Cao in view of Patani differ from the instant claims only insofar as they do not explicitly teach that the compound is formulated into a pharmaceutical composition with a pharmaceutically acceptable excipient (claim 8). 
Tedford et al. teaches a pharmaceutical composition of compounds for use in the modulation of methamphetamine addiction for administration via a variety of therapeutic dosage forms, including oral tablets or capsules, intravenous injection (via bolus or infusion), subcutaneous, etc. (p.6, para.[0068]). Tedford et al. teaches that injectable forms, such as for intravenous or subcutaneous injection, suitably consist of the active compound mixed with an appropriate inert liquid carrier, such as vegetable oils (peanut, cotton seed, sesame) or organic solvents (p.8, para.[0080]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in formulating Cao’s (R)-GZ-924 methamphetamine abuse reducing therapy as modified by Patani et al. above in the form of a pharmaceutical composition with a pharmaceutically acceptable excipient because Tedford et al. discloses formulating methamphetamine abuse modulating compounds into pharmaceutical compositions with a pharmaceutically acceptable excipient for administration. The formulation of Cao’s subcutaneously injected (R)-GZ-924 compound as modified by Patani et al. above into a pharmaceutical composition with an inert liquid carrier suitable for intravenous or subcutaneous injection would have been a matter of routine optimization on the part of the artisan of ordinary skill, said artisan recognizing that such inert liquid carriers were commonly used to formulate methamphetamine abuse modulating compounds for parenteral administration to a subject in need thereof. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao’s subcutaneously injected (R)-GZ-924 compound as modified by Patani et al. above to further include a pharmaceutically acceptable inert liquid carrier to facilitate administration for modulating methamphetamine abuse when administered to a subject in need thereof.
In claim 9, Applicant requires that the composition comprising the compound of formula (I) is administered intravenously, subcutaneously as an infusion, injection or depot, etc. 
Cao teaches administration of (R)-GZ-924 as a subcutaneous injection of 0, 1.0, 10.0 or 30.0 mg/kg to the treated rats. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Double Patenting (New Grounds of Rejection)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-3, 5, 8-9, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-20 of U.S. Patent Application No. 17/842,425.
‘425 recites compounds of formula (I), which have the chemical structure 
    PNG
    media_image4.png
    124
    252
    media_image4.png
    Greyscale
, wherein m is an integer from 1 to 3, n is zero or an integer from 1 to 5, R1 and R2 are each independently an aryl group or heteroaryl group, each of which are independently unsubstituted or substituted by one or more substituents, R3 is, e.g., methyl, ethyl, propyl, isopropyl, etc., R4 is, e.g., hydrogen, methyl, ethyl, propyl, isopropyl, etc., and R5 is, e.g., hydrogen, or an enantiomer, racemate, or pharmaceutically acceptable salt thereof (copending claim 1). ‘425 further specifies that R1 and R2 are independently an unsubstituted or substituted aryl group, e.g., phenyl (copending claim 2). ‘425 further specifies that the substituents on R1 and R2 are independently selected from, e.g., fluoro, chloro, bromo, iodo, etc. (copending claim 3). ‘425 further recites compounds in which m is 1, n is 2, R1 and R2 are each independently, e.g., phenyl, in which R1 and R2 are each unsubstituted or substituted with one or more of, e.g., fluoro, R3 is, e.g., methyl, R4 is, e.g., hydrogen and R5 is, e.g., hydrogen (copending claim 4). ‘425 further recites compounds in which m is 1, n is 2, R1 is, e.g., phenyl, which is unsubstituted or substituted with one or more of, e.g., fluoro, R2 is, e.g., phenyl, which is unsubstituted or substituted with one or more of, e.g., fluoro, R3 is methyl, R4 is hydrogen and R5 is hydrogen (copending claims 6-7). ‘425 further recites that the compound is, e.g., the structure1 
    PNG
    media_image5.png
    87
    235
    media_image5.png
    Greyscale
 (copending claim 8), or 
    PNG
    media_image6.png
    115
    263
    media_image6.png
    Greyscale
(copending claim 9). ‘425 recites a pharmaceutical composition of a compound of formula (I) with a pharmaceutically acceptable additive (copending claim 10), particularly wherein the compound of formula (I) is, e.g., the structure 
    PNG
    media_image5.png
    87
    235
    media_image5.png
    Greyscale
 (copending claim 11), or 
    PNG
    media_image6.png
    115
    263
    media_image6.png
    Greyscale
(copending claim 12). ‘425 further recites the administration of such compounds to a subject in need thereof in a method of treating a substance use disorder, drug dependence, abuse or addiction, or withdrawal from drug dependence, abuse or addiction (copending claims 13-16), or treating a disease or pathology of the central nervous system (copending claims 17-20).  
This is a provisional nonstatutory double patenting rejection.

Conclusion
Rejection of claims 1-3, 5, 8-9, 18 and 20 is proper.
Claims 10-14, 16-17 and 19 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
July 30, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant should note that such structure corresponds to Applicant’s instantly claimed formula (I), in which m is 1, n is 2, R1 is an unsubstituted phenyl (aryl) group, R2 is a phenyl (aryl) group substituted by 4-methoxy, R3 is methyl and R4 is hydrogen (which is Applicant’s elected species and the species provided for in instant claim 20).